      Case 2:21-cv-00615-WBV-KWR Document 1 Filed 03/26/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

DANIEL ENIME                                        *      CIVIL ACTION NO.:
                                                    *
              Plaintiff,                            *      JUDGE:
                                                    *
VERSUS                                              *      MAG. JUDGE:
                                                    *
AMGUARD INSURANCE COMPANY                           *      JURY TRIAL
                                                    *
              Defendants.                           *
                                                    *

                                PETITION FOR REMOVAL

       NOW INTO COURT, through undersigned counsel, comes Defendant, AmGuard

Insurance Company (hereinafter, “Defendant”), who alleges and avers as follows:

                                               1.

       The above-entitled case was filed in the 24th Judicial District Court for the Parish of

Jefferson, State of Louisiana, where it is still pending, under Civil Docket Number 812-804 “Sec.

K.” The Petition for Damages was filed on or about December 4, 2020. See: Exhibit A –

Petition for Damages. In the Petition, Plaintiff named AmGuard Insurance Co., as the only

party-Defendant. See: Exhibit A – Petition for Damages, ⁋ 1.

                                               2.

       This civil litigation arises from an alleged incident that occurred on the eastbound lanes

of I-10 in Jefferson Parish, Louisiana, on or about June 1, 2019, involving Plaintiff, Daniel




                                               1
      Case 2:21-cv-00615-WBV-KWR Document 1 Filed 03/26/21 Page 2 of 8




Enime, and a third party, Shane Ruggles, who is not a party to the lawsuit. See: Exhibit A –

Petition for Damages, ⁋⁋ 3-5.

                                                 3.

       Plaintiff alleges that he sustained personal injuries as a result of this accident. More

specifically, he claims that he “sustained injuries that required medical treatment”. See: Exhibit

A – Petition for Damages, ¶ 7. Plaintiff also claims that he is entitled to past, present, and

future: (a) physical pain and suffering; (b) medical expenses; (c) mental and emotional pain and

suffering; (d) lost wages; (e) loss of enjoyment of life; and, (f) other damages. See: Exhibit A –

Petition for Damages, ¶ 8.



                                AMOUNT IN CONTROVERSY

                                                 4.

       La. C.C.Pr. art. 893 specifically prohibits the pleading of the amount of monetary

damages sought. In his Petition for Damages, Plaintiff did not set forth the specific amount of

damages sought therein. He also failed to specify if the amount in controversy is above the

amount necessary for federal jurisdiction.

                                                 5.

       However, in his Petition for Damages, Plaintiff alleges that he sustained personal injuries

as a result of this accident. However, Plaintiff did not include a statement regarding the amount

in controversy for federal jurisdiction purposes. More specifically, Plaintiff alleges that he

sustained personal injuries as a result of this accident. He claims that he “sustained injuries that

required medical treatment”. See: Exhibit A – Petition for Damages, ¶ 7. Plaintiff also claims

that he is entitled to past, present, and future: (a) physical pain and suffering; (b) medical




                                                 2
      Case 2:21-cv-00615-WBV-KWR Document 1 Filed 03/26/21 Page 3 of 8




expenses; (c) mental and emotional pain and suffering; (d) lost wages; (e) loss of enjoyment of

life; and, (f) other damages. See: Exhibit A – Petition for Damages, ¶ 8.

                                                6.

       After the filing of his Petition for Damages, on March 2 and March 4, 2021, Plaintiff

provided Defendant with a copy of medical records. See: Exhibit B – Medical Records.

                                                7.

       According to the medical records, Plaintiff has herniations and he underwent an injection.

He underwent treatment from June 12, 2019 through March 17, 2020. At Capitol Spine &

Rehabilitation, Inc., he complained of low back pain, difficulty sleeping and lower back stiffness.

On March 17, his treating physician found that “due to the present of [his] spinal pathology, the

probability of the victim’s previously injured areas due to the auto accident of having pain to

return or being re-injured is significantly higher.” According to the MRI report, Plaintiff has

disc bulges, early facet arthropathy, and two herniations (L4-5 and L5-S1). Furthermore, he

claims that he sustained an 8% permanent impairment of whole person. Plaintiff underwent

lumbar facet guided injections at the L4-5 and L5-S1 levels on January 21, 2020. Plaintiff was a

candidate for repeat injection if needed, but it does not appear that he has returned. He was also

told he would need future chiropractic treatment. See: Exhibit B – Medical Records.

                                                8.

       Plaintiff claims that he already incurred $23,414.00 in past medical expenses. See:

Exhibit B – Medical Records. Plaintiff received $15,000.00 from GEICO Insurance.              See:

Exhibit C – GEICO Records.

       Imaging Center of Louisiana                          $ 1,150.00
       Capitol Spine & Rehabilitation, Inc.                 $ 6,810.00
       Orthopedic Surgery Center - Div. Prof.               $ 920.00
       Orthopedic Surgery Center - Bone & Joint             $ 4,440.00



                                                 3
      Case 2:21-cv-00615-WBV-KWR Document 1 Filed 03/26/21 Page 4 of 8




       Orthopedic Surgery Center                            $ 7,552.00
       Bone and Joint Clinic of Baton Rouge                 $ 107.00
                                                            $ 107.00
                                                            $ 107.00
                                                            $ 107.00
                                                            $ 165.00
                                                            $ 449.00
       Future Chiropractic Treatment                        $ 1,500.00
              Total                                         $23,414.00

       When considering the payment from GEICO, at least $8,414.00 of the past and future

medical expenses have not been paid.

                                                9.

       No discovery has been performed at this time.

                                               10.

       In Louisiana, the amount in controversy for general damages in a case involving

herniations and injections exceeds the amount in controversy for federal jurisdiction. Franklin v.

Allstate Prop. & Cas. Inc. Co., 658,961 (19th JDC 10/02/18) ($60,000 in general damages to

plaintiff for pain and suffering related to lumbar disc herniation at L4-5 for which the plaintiff

received one epidural steroid injection); Giovengo v. State Farm Mut. Auto. Ins. Co., 2016-2973

(Civil District Court 03/13/17) ($85,000 in general damages to plaintiff for single, unoperated

disc herniation and treatment that included one ESI); Conforto v. Toscano, 711-301 (24th JDC

03/30/16) ($91,750 in general damages for single disc herniation with recommended ESI

treatments over five year period); Aguillard v. Meiners, 857 So. 2d 1034 (La. App. 5th Cir. 2003)

(trial court awarded plaintiff $125,000 for general damages for injuries resulting from car wreck

where plaintiff was diagnosed with two non-operated herniated discs that were made

symptomatic by the accident); Anderson v. Tenneco Oil Co., 826 So.2d 1143 (La. App. 4th Cir.

5/22/02) (trial court awarded plaintiff $100,000 in general damages for non-operated protrusions




                                                4
       Case 2:21-cv-00615-WBV-KWR Document 1 Filed 03/26/21 Page 5 of 8




in cervical spine); Hoyt v. Gray, 2000-2517, (La. App. 4 Cir. 1/31/02); 809 So. 2d 1076; Pannell

v. Encompass Ins. Co., 956 So.2d 152 (La. App. 3rd Cir. 5/2/07) ($90,000); Campbell v. Webster

Parish Police Jury, 828 So.2d 170 (La. App. 2nd Cir. 8/18/02) ($75,000); Keller, et al v. City of

Plaquemine, et al, 700 So. 2d 1285 (La. App. 1 Cir. 4/30/97); Ruffin v. Burton, 2008-0893 (La. 4

Cir. 5/27/09) 34 So. 3d 301. When considering the general damages and the medical expenses

incurred to date by Plaintiff, the amount in controversy exceeds $75,000.00, exclusive of

interests and costs.



                                     TIME OF REMOVAL

                                              11.

       Plaintiff filed the Petition for Damages on or about December 4, 2020 in the 24th

Judicial District Court for Jefferson Parish. See: Exhibit A – Petition for Damages.

                                              12.

       Therefore, one (1) year has not yet elapsed since the filing of the Petition for Damages.

Therefore, removal is appropriate.

                                              13.

       The Petition for Damages did not contain the amount in controversy.

                                              14.

       Plaintiff provided Defendant with medical records on March 2 and March 4, 2021.

                                              15.

       Therefore, thirty (30) days have not yet elapsed since the receipt of another paper, the

medical records, on March 2 and March 4, 2021. Therefore, removal is appropriate.




                                               5
       Case 2:21-cv-00615-WBV-KWR Document 1 Filed 03/26/21 Page 6 of 8




                                 DIVERSITY OF CITIZENSHIP

                                                 16.

       Plaintiff is domiciled and is a resident/citizen of the State of Louisiana. See: Exhibit A –

Introductory Paragraph.

                                                 17.

       Defendant, AmGuard Insurance Company, is a foreign insurance company and a citizen

of Pennsylvania. It was organized and has its principal place of business in Pennsylvania. It is

not a citizen of the state of Louisiana.      See: Exhibit A – Petition for Damages, ¶ 1; see

Exhibit D – Louisiana Department of Insurance.

                                                 18.

       Therefore, Defendant avers that this Honorable Court has original jurisdiction over the

entitled and numbered cause pursuant to Article III of the United States Constitution and 28

U.S.C. §1332, in that Plaintiff is diverse from the properly named and served Defendant with the

Petition for Damages.

                                                 19.

       In accordance with 28 U.S.C. §1446(d), Defendant will provide appropriate Notice of this

Removal to the Plaintiff and to the Clerk of Court for the 24th Judicial District Court for the

Parish of Jefferson, State of Louisiana, by filing of this Notice and the Notice of Removal into

the record of the state court action, and to Plaintiff through his attorney(s) of record.



                                         JURY DEMAND

                                                 20.

       Defendant is entitled to and requests a trial by jury on all issues herein.




                                                   6
      Case 2:21-cv-00615-WBV-KWR Document 1 Filed 03/26/21 Page 7 of 8




       WHEREFORE, Defendant, AmGuard Insurance Company, prays that the suit entitled,

“Daniel Enime vs. AmGuard Insurance Company” presently pending in the 24th Judicial District

Court for the Parish of Jefferson, State of Louisiana, and bearing Docket Number 812-804 Sec.

K be removed to this, the United States District Court, Eastern District of Louisiana, and for trial

by Jury and all just and equitable relief as allowed by law.

                                              Respectfully submitted,

                                              s/ Jean E. Lavidalie, Jr.
                                              GUY D. PERRIER, #20323, T.A.
                                              JEAN E. LAVIDALIE, JR., #27547
                                              Perrier & Lacoste, LLC
                                              365 Canal Street, Suite 2550
                                              New Orleans, Louisiana 70130
                                              Tel: (504) 212-8820
                                              Fax: (504) 212-8825
                                              Email: gperrier@perrierlacoste.com
                                              Direct Dial: (504) 212-8822
                                              Email: jlavidalie@perrierlacoste.com
                                              Direct Dial: (504) 212-8823
                                              Cell Phone: (504) 881-3857
                                              ATTORNEYS FOR DEFENDANT




                                                 7
      Case 2:21-cv-00615-WBV-KWR Document 1 Filed 03/26/21 Page 8 of 8




                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

DANIEL ENIME                                        *      CIVIL ACTION NO.:
                                                    *
                Plaintiff,                          *      JUDGE:
                                                    *
VERSUS                                              *      MAG. JUDGE:
                                                    *
AMGUARD INSURANCE COMPANY                           *      JURY TRIAL
                                                    *
                Defendant.                          *
                                                    *

                                       CERTIFICATE

       I HEREBY CERTIFY that a copy of the above and foregoing pleading is being

forwarded to:

                              Clerk of Court, 24th JDC
                              Thomas F. Donelon Courthouse,
                              200 Derbigny St. Ste. 2400,
                              Gretna LA 70053

                              Daniel Enime
                              Through his attorney of record,
                              Dathan Lerone Hill
                              637 Saint Ferdinand St
                              Baton Rouge LA, 70802

by depositing a copy of same in the United States Mail, postage pre-paid and properly addressed.

       New Orleans, Louisiana, this 26th day of March, 2021.

                                            s/ Jean E. Lavidalie, Jr.
                                            ______________________________________
                                            JEAN E. LAVIDALIE, JR.




                                                8
